                                                                            USDC SDN Y
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC#: _ _ _ _ _ _ __
SOUTHERN DISTRICT OF NEW YORK
                                                                            DATE FILED: l• U, • tW
  UNITED STATES OF AMERICA
                                                                                             ORDER SETTING
                              V.                                                            BAIL CONDITIONS


  PETER COATES,                                                                               05 Cr. 1073 (AKH)

                                            Defend ant.                 '
-------------------------------------------------------------------------

ALVIN K. HELLERSTEIN, U.S.D.J.:

                         WHEREAS the Court held an initial appearance and arraignment on February 12,

2020 on eight violations of supervised release submitted to the Court on September 1, 2015 ;

                         WHEREAS the Court accepted the defendant' s plea of guilty on Specifications 6,

7, and 8;

                         WHEREAS the Court considered the arguments of the parties regarding whether

the defendant should remain detained pending sentencing in this matter; and

                          WHEREAS the Court has determined that there exist conditions sufficient to assure

the Court of the defendant' s appearance at court and the safety of the community;

                         IT IS THEREFORE ORDERED THAT the defendant satisfy the following

conditions of bail and that the United States Probation Office monitor the defendant' s compliance

therewith:

             •     Prior to release on bail, the defendant is ORDERED TO:

                          o     Post a bond in the amount of $50,000 secured by two financiall y responsible

                                persons ;

                          o     Submit to a drug assessment to determine whether the defendant is vulnerable

                                to return to the use of illegal substances; and
                                                      ,,
               o   Receive electronic monitoring sufficient to monitor the defendant's location

                   while on bail, and such monitoring should not interfere with his ability to seek

                   and participate in gainful employment. The United States Probation Office's

                   standard conditions of electronic monitoring apply to the defendant:

                       •     The defendant must be monitored by location monitoring via Radio
                             Frequency (RF) Monitoring, while on bail. The defendant must pay all
                             or part of the costs of participation in the location monitoring program
                             as directed by the court and the probation officer.

                       •     The selected form of location monitoring technology must be utilized to
                             monitor the following restriction on the defendant's movement in the
                             community as well as other court-imposed conditions of release:

                       •     The defendant is restricted to the residence described in this Order at all
                             times except for employment; employment search, education; religious
                             services; medical, substance abuse, or mental health treatment; attorney
                             visits; Court appearances; Court-ordered obligations; or other activities
                             as preapproved by the U.S. Probation Office.

       •   During his release, the defendant is ORDERED TO

               o   Reside with his daughter, Tanisha Coates;

               o   Call the Probation Office daily to verify the defendant's residence;

               o   Continue on electronic location monitoring;

               o   Submit to weekly drug testing;

               o   Diligently seek employment; and

               o   Not violate any of the conditions of supervised release previously imposed in

                   this matter.

       IT IS FURTHER ORDERED THAT the Probation Office submit to the Court within thirty

days of the defendant's release a report detailing his compliance or noncompliance with the

conditions of his release.

        SO ORDERED
Dated:   February 12, 2020
         New York, New York
                              United States District Judge
